DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDSs) submitted on 05/13/2021 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10691182. The instant applications claim similar subject matter as the patent with differences that are obvious to one ordinary skilled in the art. For instance





Regarding claim 26, claims 1 and 2 of U.S. Patent No. 10,691,182 teaches a network layer (claim 1, line 1) with a first side and a second side opposite the first side (claim 1, lines 2-3), wherein the network layer (claim 1, line 1) includes one or more tiles (claim 1, line 3) having a first side and a second side opposite the first side (claim 1, lines 2-3), wherein at least a portion of the one or more tiles in the network layer are communicatively coupled (claim 1, lines 4-5); one or more dies coupled with the first side of the network layer (claim 1, line 3) and electrically coupled with the first side of at least one of the one or more tiles in the network layer (claim 1, lines 1-3); wherein the second side of at least one of the one or more tiles in the network layer are directly electrically coupled (claim 2, lines 6-7) with at least one of a plurality of connectors at the second side of the network layer (claim 2, lines 4-5); and wherein at least one of the one or more dies are directly electrically coupled with at least one of the plurality of connectors at the second side of the network layer (claim 2, lines 3-4).  

Regarding claim 38, claims 1 and 2 of U.S. Patent No. 10,691,182 teaches A system, comprising: a package, including: a network layer (claim 1, line 1) with a first side and a second side opposite the first side (claim 1, lines 2-3), wherein the network layer (claim 1, line 1) includes one or more tiles (claim 1, line 3) having a first side and a second side opposite the first side (claim 1, lines 2-3); one or more dies coupled with the first side of the network layer (claim 1, lines 1-3) and electrically coupled (claim 2, lines 6-7)  with the first side (claim 1, lines 2-3) of at least one of the one or more tiles in the network layer (claim 1, lines 1-3); wherein the second side of the one or more tiles in the network layer (claim 2, lines 4-5) are directly electrically coupled with at least one of a plurality of connectors at the second side of the network layer (claim 2, lines 6-7); and wherein at least one of the one or more dies are directly electrically coupled with at least 3Attorney Docket No. 127078-260670 (AB8439-U S-C I-C l) Application No.: 17/174,106 one of the plurality of connectors (claim 2, lines 3-4) at the second side of the network layer; and a memory layer with a first side at a second side opposite the first side, the first side of the memory layer electrically coupled with the plurality of connectors at the second side of the network layer of the package (claim 2, lines 1-3).

Regarding claims 27-37 and 39-45, claims 1-25 of U.S. Patent No. 10,691,182 further teaches dependent claims 27-37 and 39-45 of the instant application. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 26-28, 33-34, 38, 40 and 44-45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nowatzyk et al. (US 2019/0065937 A1).

 	Pertaining to claim 26, Nowatzyk et al. discloses A package (100, see fig 1A), comprising: a network layer (see paragraph [0017], lines 1-4) with a first side and a second side opposite the first side (see fig. 5), wherein the network layer includes one or more tiles (see fig. 1A shows network layer on both sides) having a first side and a second side opposite the first side (see fig. 1A shows network layer on both sides), wherein at least a portion of the one or more tiles (104a-p, see fig. 1A ) in the network layer are communicatively coupled (see paragraph [0024, lines 1-5); one or more dies coupled with the first side of the network layer and electrically coupled (see paragraph [0024, lines 1-5) with the first side of at least one of the one or more tiles (104 a, see fig. 5) in the network layer (104a-p, see fig. 1A ); wherein the second side of at least one of the one or more tiles (104 or 104e, see fig. 5) in the network layer are directly electrically coupled (see paragraph [0024], lines 2-3) with at least one of a plurality of connectors at the second side of the network layer; and wherein at least one of the one or more dies are directly electrically coupled (see paragraph [0019], lines 1-2) with at least one of the plurality of connectors at the second side of the network layer (see paragraph [0024]).

 	Pertaining to claim 27, Nowatzyk et al. discloses, wherein the one or more dies are one or more compute dies (see paragraph [0018], lines 7-9).

  	Pertaining to claim 28, Nowatzyk et al. discloses, wherein a die includes one or more tiles, see paragraph [0022], lines 4-6).

 	Pertaining to claim 33, Nowatzyk et al. discloses, wherein the one or more tiles in the network layer are physically separated (see fig. 1A, all tiles physically separated).

 	Pertaining to claim 34, Nowatzyk et al. discloses, wherein at least one of the one or more tiles of the network layer are directly electrically coupled with another of the one or more tiles of the network layer (see paragraph [0024]).

 	Pertaining to claim 38, Nowatzyk et al. discloses A system, comprising: a package (100, see fig 1A), including: a network layer (see paragraph [0017], lines 1-4) with a first side and a second side opposite the first side (see fig. 5), wherein the network layer includes one or more tiles (see fig. 1A shows network layer on both sides) having a first side and a second side opposite the first side (see fig. 1A); one or more dies coupled with the first side of the network layer and electrically coupled with the first side of at least one of the one or more tiles in the network layer (see paragraph [0024, lines 1-5); wherein the second side of the one or more tiles in the network layer are directly electrically coupled (see paragraph [0024, lines 1-5) with at least one of a plurality of connectors at the second side of the network layer; and wherein at least one of the one or more dies are directly electrically coupled with at least 3Attorney Docket No. 127078-260670 (AB8439-U S-C I-C l) Application No.: 17/174,106 one of the plurality of connectors at the second side of the network layer; and a memory layer (see paragraph [0019]) with a first side at a second side opposite the first side, the first side of the memory layer electrically coupled with the plurality of connectors at the second side of the network layer of the package (see paragraph [0024]).  

 	Pertaining to claim 40, Nowatzyk et al. discloses, wherein the memory layer (see paragraph [0019]) includes a plurality of dies (102a-e).  

 	Pertaining to claim 44, Nowatzyk et al. discloses, wherein at least one of the one or more tiles in the network layer are electrically coupled with another of the one or more tiles in the network layer, (see paragraph [0024]).

 	Pertaining to claim 45, Nowatzyk et al. discloses, further including: a printed circuit board, PCB (see paragraph [0061], line 15-18) with a first side and a second side opposite the first side; and wherein the second side of the memory layer (see paragraph [0019]) is electrically coupled with the first side of the PCB (see paragraph [0061], line 15-18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 29 and 30, 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Nowatzyk et al. (US 2019/0065937 A1) in view of Fleming et al. (US 2019/0007332 A1).
 	Pertaining to claim 29, Nowatzyk et al. teaches all claimed limitations except wherein the one or more tiles of the network layer form a multi-hop packet switched network.  
 	However, Fleming et al teaches wherein the one or more tiles of the network layer form a multi-hop packet switched network. (See paragraph [0114], lines 1-2).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein the one or more tiles of the network layer form a multi-hop packet switched network in the device of Nowatzyk et al. based on the teachings of Fleming et al. in order to the package-obtaining communications network is connected with network data flow terminal circuits in the data flow operation of the data flow graph, thus improving energy efficiency of the processor and execution performance of the processor.

 	Pertaining to claim 30, Nowatzyk et al. as modified by Fleming et al. further discloses all claimed limitations except, wherein the multi-hop packet switched network is to move data between the one or more dies. (See paragraph [0114], lines 1-2).
 	 
 	Pertaining to claim 31, Nowatzyk et al. discloses, wherein the multi-hop packet switched network is to move 2Attorney Docket No. 127078-260670 (AB8439-US-C1-C1) Application No.: 17/174,106data between the one or more dies and a memory layer coupled with the plurality of connectors at the second side of the network layer.  (see paragraph [0114] lines 1-6).

 	Pertaining to claim 32, Nowatzyk et al. discloses, wherein the multi-hop packet switched network is configurable via software (see paragraph [0174], lines 3-4).

 	Pertaining to claim 41, Nowatzyk et al. discloses all claimed limitations except, wherein the one or more tiles of the network layer form a multi-hop packet switched network to move data between the one or more dies and the memory layer.  
 	However, Fleming et al teaches wherein the one or more tiles of the network layer form a multi-hop packet switched network. (See paragraph [0114], lines 1-2).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein the one or more tiles of the network layer form a multi-hop packet switched network in the device of Nowatzyk et al. based on the teachings of Fleming et al. in order to the package-obtaining communications network is connected with network data flow terminal circuits in the data flow operation of the data flow graph, thus improving energy efficiency of the processor and execution performance of the processor.

 	Pertaining to claim 43, Nowatzyk et al. discloses, wherein the multi-hop packet switched network is configurable to electrically couple one of the one or more dies with a storage cell in the memory layer.  
 	However, Fleming et al teaches wherein the one or more tiles of the network layer form a multi-hop packet switched network. (See paragraph [0114], lines 1-2).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein the one or more tiles of the network layer form a multi-hop packet switched network in the device of Nowatzyk et al. based on the teachings of Fleming et al. in order to the package-obtaining communications network is connected with network data flow terminal circuits in the data flow operation of the data flow graph, thus improving energy efficiency of the processor and execution performance of the processor.


 	Pertaining to claim 42, Nowatzyk et al. discloses, wherein the multi-hop packet switched network is configurable via software, (see paragraph [0174], lines 3-4)

Claims 35-36, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Nowatzyk et al. (US 2019/0065937 A1) in view of Landis et al. (US 8,796,740 B1).

 	Pertaining to claim 35, Nowatzyk et al. discloses all claimed limitations except, wherein the one or more tiles of the network layer form a super-reticle.
 	However, Landis teaches wherein the one or more tiles of the network layer form a super-reticle, (see column 3, lines 12-17).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein the one or more tiles of the network layer form a super-reticle in the device of Nowatzyk et al. based on the teachings of Landis et al. in order to reduce the cost of a semiconductor device by 80 percentages. The die comprises identical tiles, so that the tiles are arranged on a reticle in an efficient manner, thus maximizing the number of tiles that can be exposed on a wafer.

 	Pertaining to claim 36, Nowatzyk et al. discloses all claimed limitations except, wherein the one or more dies form a super-reticle.  
 	However, Landis teaches wherein the one or more dies form a super-reticle, (see column 4, lines 4-11).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein the one or more dies form a super-reticle in the device of Nowatzyk et al. based on the teachings of Landis et al. in order to reduce the cost of a semiconductor device by 80 percentages. The die comprises identical tiles, so that the tiles are arranged on a reticle in an efficient manner, thus maximizing the number of tiles that can be exposed on a wafer.

 	Pertaining to claim 39, Nowatzyk et al. discloses all claimed limitations except, wherein the one or more dies, the network layer, or the memory layer forms a super-reticle.  
 	However, Landis teaches wherein the one or more dies form a super-reticle, (see column 4, lines 4-11).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein the one or more dies form a super-reticle in the device of Nowatzyk et al. based on the teachings of Landis et al. in order to reduce the cost of a semiconductor device by 80 percentages. The die comprises identical tiles, so that the tiles are arranged on a reticle in an efficient manner, thus maximizing the number of tiles that can be exposed on a wafer.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Nowatzyk et al. (US 2019/0065937 A1) in view of Cok (US 2018/0323180 A1).

 	Pertaining to claim 37, Nowatzyk et al. discloses all claimed limitations except, further comprising a substrate electrically coupled with the plurality of connectors. 
 	However, Cok teaches a substrate electrically coupled with the plurality of connectors, (see paragraph [0111]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a substrate electrically coupled with the plurality of connectors in the device of Nowatzyk et al. based on the teachings of Oak in order to provide the multi-step transfer or assembly process increases yields are achieved and thus reduced costs for the parallel redundant integrated-circuit system. 
 
 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848